 OXFORD PICKLES109Oxford Pickles,Division of John E. Cain Co.andBakery and Confectionery Workers InternationalUnion of America,AFL-CIO,Local 96,Petitioner.Case 1-RC-11,139April 26, 1971DECISION AND CERTIFICATION OFRESULTS OF ELECTIONBY CHAIRMAN MILLER AND MEMBERS BROWNAND JENKINSPursuant to a Stipulation for Certification UponConsent Election executed on July 8, 1970, an electionby secret ballot was conducted on August 20, 1970,under the direction and supervision of the RegionalDirector for Region 1, among the employees in thestipulated unit. At the conclusion of the election, thepartieswere furnished with a tally of ballots whichshowed that of approximately 78 eligible voters, 75 castballots, of which 27 were for, and 47 against, the Peti-tioner.There was 1 challenged ballot which was notsufficient to affect the results of the election. Thereafter,the Petitioner filed timely objections to the election.In accordance with Section 102.69, Series 8, asamended, of the National Labor Relations Board Rulesand Regulations, the Regional Director conducted. aninvestigation and, on October 8, 1970, issued and dulyserved upon the parties his Report on Objections, inwhich he recommended that the objections be over-ruled in their entirety and that the Board certify theresults of the election. Thereafter, the Petitioner filedtimely exceptions to the Regional Director's Report.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within themeaning of the Act and it will effectuate the purposesof the Act to assert jurisdiction herein.2.The Petitioner is a labor organization claiming torepresent certain employees of the Employer.3.A question affecting commerce exists concerningthe representation of employees of the Employer withinthe meaning of Section 9(c)(1) and Section 2(6) and (7)of the Act.4.The parties agree, and we find, that the followingemployees of the Employer constitute a unit appropri-ate for the purposes of collective bargaining within themeaning of Section 9(b) of the Act:All full-time and regular part-time production andmaintenance employees employed by the Em-ployer at its South Deerfield, Massachusetts plant,including leadmen, freshening room employees,outside yard employees, packing employees, label-190 NLRB No. 24ing employees, shop mechanics and porters, butexcluding all office clerical employees, summerseasonal employees, chemists, garage mechanics,professional employees, truck drivers currentlyrepresented by another labor organization, guardsand all supervisors as defined in the Act.5.The Board has considered the Regional Director'sReport On Objections, the Petitioner's exceptionsthereto and brief, and the entire record in this case andhereby makes the following findings.In its Objection 3, the Petitioner contends that theEmployer in letters to its employees, dated August 14and 18, 1970, with attachments, misrepresented thefacts and law and threatened reprisals should the Peti-tioner be successful in the election. These letters, whichin themaincontain questions and answers as to whatthe possible effects of a union victory would mean withrespect to the employees' rights and the Employer'sobligations,are, asfound by the Regional Director,legitimate campaign propaganda. In our opinion, theletters and accompanying questions and answers areaccurate statement of the law and facts and do notamount to implied threats of reprisals. Contrary to ourdissenting colleague, we do not view the various state-ments of the Employer or its answers to the numerousquestions propounded in the attachments to the lettersas dire predictions necessitating the production of ob-jective evidence indicating that the possible conse-quences of unionization were beyond its control.With regard to the answers to the questions, there isno requirement in the Act that an employer accede toall union demands or, after bargaining, retain all cur-rent benefits. Nor does the presence of a union prohibitan employer from moving its plant should economicconditions so dictate. Similarly, an employer may per-manently replace economic strikers.With respect to the Employer's statement that it"does have the power to make good its promises andthe Union does not," we note that such statement wasnot made in connection with any promises of benefitsor predictions of possible economic consequences ofunionization but rather as an attempt to inform theemployees that all union promises of improved benefitsare not attainable without prior Employer assent.In these circumstances, and in the absence of anyother evidence of Employer conduct which might givethreatening color to the Employer's otherwise legalcomments with respect to the possible effect of unioni-zation, we adopt the Regional Director's recommenda-tion that Objection 3 be overruled.The Petitioner's remaining exceptions, in our opin-ion, raise no material or substantial issues of fact or lawwhich would warrant reversal of the Regional Direc-tor's remaining findings, conclusions, and recommen-dations.Accordingly, we hereby adopt the Regional 110DECISIONS OF NATIONAL LABOR RELATIONS BOARDDirector's findings, conclusions, and recommenda-tions.As the tally of the ballots shows that the votes castfor the Petitioner were less than a majority of validvotes cast, we shall certify the results of the election.CERTIFICATION OF RESULTS OF ELECTIONIt is hereby certified that a majority of the valid voteshas not been cast for Bakery and Confectionery Work-ers International Union of America, AFL-CIO, Local96, and that said labor organization is not the exclusiverepresentative of the employees in the unit found ap-propriate within the meaning of Section 9(a) of the Act.MEMBER BROWN, dissenting:The Petitioner, in connection with its Objection 3,contends that an employer letter dated August 14,1970, and a list of questions and answers attached, sentto all employees, contained misrepresentations of factand law and threats of reprisals if the Union won theelection. The Regional Director's investigation appar-ently turned up another letter dated August 18 thatrestated some of the material in the earlier communica-tion. The August 14 letter calls attention to the forth-coming election and then states:I thought it best to send each of you a list of someof those questions and my answers to them. Pleaselook at them carefully because it is your future,along with the future of this Company, that is atstake.The outcome of Thursday's election is a vital im-portance to you, to those who depend on yourincome, and to the continued operation of thisCompany.It is my firm belief that this plant's chances forsurvival and growth would be seriously hurt by thepresence of a union here. Take a good look at thebenefits you now have.You have never had to paymoney to strangersto get those benefits. Yourtake-home pay and benefits are among the highestin our industry and you can count on steady em-ployment.VOTENOON AUGUST 20, 1970One page of the answers and questions deals essentiallywith some aspects of the Board's election procedures.The other page, however, offers more explicit advice:The Company does not have to agree to a singlething the Union proposes so long as we bargain ingood faith. The law itself provides that bargainingin good faith doesnotrequire the Company toagree to any Union demands or to make anyconcessions to the Union.We do not have to signany contract which we do not believe to be in theCompany's best interest.There is no law thatforces us to agree with the views and demands ofthe Union.Actually, bargaining means puttingeverythingonthe table, including the benefits you already have.The wages and conditions you end up with dependon what the Company is willing to give. But re-member that the most important item for the Un-ion is getting a union-security clause which forcesyou to pay dues every month in order to keep yourjob.One way the Union can try to force the Companyto agree to what the Union has been promising isto call you out on strike. Promises are cheap, butit is something else for the Union to fulfill thosepromises.Under our state laws you cannot collect Unem-ployment Compensation if you are out of work onstrike.The Company is free to hire permanent replace-ments for the strikers so that it can continue tooperate. This means that after the strike is over,you may no longer have a job.And finally,Question: If the Union is voted in, isn't theCompany forced by law to keep its plant inSouth Deerfield?Answer: Absolutely not! If a Union in this plantput us in a position of not being able to competein the sale of pickles, we have every legal rightto move the business to a location where costswould permit us to compete with other plants.The August 18 letter stated that the law prevents theEmployer from making promises, but implied that theonly reason for such prohibition is that the Boardknows that the Employer"doeshave the power tomake good its promises and the Uniondoes not. "Andin an attempt to disabuse the minds of those employeeswho mistakenly believe that a union victory is boundto mean higher wages and benefits, the letter continued:But nothing could be further from the truth.Under the law an employer is not even required tocontinue in effect its existing benefits if a unionwins. Bargaining starts from scratch. What wagesand conditions will prevail thereafter depends onwhat the employer is willing to give. Oxford Picklemost certainly will not agree, merely because thereis a union, to raise our costs out of line with ourcompetition. Our aim has always been to make theSouth Deerfield plant a stable operation with goodwages, the best fringe benefits and steady employ-ment for every one, and we would not jeopardizethat goal.The Regional Director, addressing himself prin-cipally to some of the alleged misrepresentations in thequestions and answers, disposed of them by noting thatthe Petitioner had ample time to respond, he found no OXFORD PICKLES111implied threat in the Employer's statement that "bar-gaining starts from scratch," and although he acknowl-edge that the Board's approach is to evaluate writtencampaign propaganda as a whole, he concluded, rely-ing on a number of earlier Board cases,' that the Em-ployer's statements disclosed no express or impliedthreat and did not go beyong the limits of privilegedcampaign propaganda; that reminding the employeesof the disadvantages of unionization "cannot be said[to] ... create in the minds of the employees a sense offutility of selecting a bargaining representative or anatmosphere of such unreasoned fear of the conse-quences of unionization or such confusion that the em-ployees are precluded from exercising a rationalchoice." The majority agrees with the Regional Direc-tor, but in my view, his conclusions are in error.Initially,we must bear in mind, as the SupremeCourt noted, inGissenthat:[A]n employer's rights cannot outweigh the equalrights of the employees to associate freely, as thoserights are embodied in § 7 and protected by §8(a)(1) and the proviso to § 8(c). And any balanc-ing of those rights must take into account theeconomic dependence of the employees on theiremployers, and the necessary tendency of theformer, because of that relationship, to pick upintended implications of the latter that might bemore readily dismissed by a more disinterestedear.Id.at 617.The Court went on to say:... [A]n employer is free to communicate to hisemployees any of his general views about unionismor any of his specific views about a particular un-ion, so long as the communications do not containa "threat of reprisal or force or promise of be-nefit." He may even make a prediction as to theprecise effects he believes unionization will haveon his company. In such a case, however, the pre-diction must be carefully phrased on the basis ofobjective fact to convey an employer's belief as todemonstrably probable consequences beyond hiscontrol or to convey a management decision al-ready arrived at to close the plant in case of union-ization ... If there is any implication that an em-ployer may or may not take action solely on hisown initiative for reasons unrelated to economicnecessities and known only to him, the statementis no longer a reasonable prediction based on avail-able facts but a threat of retaliation based on mis-representation and coercion, and as such without'Trent Tube Co.,167 NLRB 538;American Greetings Corporation,146NLRB 1440;Shure Brothers Inc.,147 NLRB 43;Elgin Butler Brick Com-pany, 147 NLRB 1624.'N.L.R.B. v. Gissel Packing Co.,395 U.S. 575. See alsoHenry!. Siegelv.N.L.R.B.,417 F.2d 1206 (C.A. 6, 1969);N.L.R.B. v. Aerovox,435 F.2d1208 (C.A. 4, 1970).the protection of the First Amendment.... "[c]onveyance of the employer's belief, even thoughsincere, that unionization will or may result in theclosing of the plant is not a statementoffact unless,which is most improbable,the eventuatity of closingiscapableof proof "Id.at 618-619.[Emphasissupplied.]It cannot be challenged that the August 14 lettercontained a "prediction as to the precise effects [theEmployer] believes unionization will have on his com-pany." The letter said in so many words:"the future oftheCompany...isatstake ...[t]heoutcome ofThursday's election is of vital importance...to thecontinued operation of this Company,"and "thisplant's chances of survival and growth would be seri-ously hurt by the presence of a union here."InN.L.R.B.v.R.J.Pearson Co.,420 F.2d 675 (C.A.1, 1969), the court read the opinion inGissel:[a]s indicating two ways in which an employer'sprediction as to the possible unhappy conse-quences of unionization might transgress.The pre-diction might indicate that the unnecessary conse-quences would be deliberately inflicted by theemployer,in other words,a threat of retaliation.Alternatively,consequences not within the controlof the employer might be described as probable orlikely, when in fact there was no objective evidenceof such likelihood.This would not be a retaliatorythreat,but it would be an improper threatnonetheless.See 395 U.S. 575 at 618.It thus becomes apparent that the majority's view thatthe Employer's communications wereonly apredictionof the disadvantages that could flow from unionization-to wit,the probable or likely consequences that thecompany would have to discontinue operations-doesnot furnish an answer,but only states the problem. Itwas incumbent upon the Employer to produce the ob-jective evidence that his prediction of such conse-quences were, indeed,beyond his control.Such evi-dence is completely lacking; the Employer made noeffort to support the accuracy of his statements,and, asthe Supreme Court noted,"it is most improbable thatthe eventuality of closing is capable of proof."In thecircumstances, the only permissible inference is thatthe Employer's statements,even if considered not to bean overt,retaliatory threat,constitute nonetheless animproper threat.'Of like character is the Employer'sthreat that the likely or probable consequences of col-lective bargaining would lead the Employer to move hisplant.The fact that the threat was conditioned on un-ion action of some sort does not make it any less of aISee alsoN.L.R.B. v.Noll Motors, Inc.,433 F.2d 853(C.A.8); SouthwestRegional Joint Board(Levi Strauss& Co.) v. N.L.R.B.,441 F.2d 1027(C.A.D.C.);N.L.R.B.v.General Stencils,Inc., 438 F.2d 894(C.A. 2). 112DECISIONS OF NATIONAL LABOR RELATIONS BOARDthreat, for the condition was neither explicit nor was itployer's communications as a whole, I find that theyshown to have any immediacy.were coercive in nature and interfered with the elec-I find nothing in the Employer's communications buttion.' I would therefore without passing on Objectionsa firm declaration that the Employer will place every1and 2, sustain Petitioner's Objection 3, set aside theobstacle in the path of achieving meaningful bargain-election, and direct a new election.ing; and he plainly suggests the futility of seeking unionrepresentation because he "has decided in advance torefuse to accord to the union the good faith and openmind that the law requires."' Evaluating the Em-N.L.R.B.v.Thomas ProductsCo.,432 F.2d 1217 (C.A. 6).5N.LR.B. v. Aerovox Corp.,435 F.2d 1208 (C.A. 4) (bargaining startsfrom scratch, and strike as only weapon);RivianaFords,Inc.,187 NLRBNo. 14 (serious harm,bargaining to impasse and strikes);Sprague PowerCompany,181 NLRB No. 45(removal of plant);Schrementi Bros.,179NLRB No. 147 (bargainingfrom scratch);Deutsch Co.,178 NLRB No. 95(nothing from bargaining employer is unwilling to give).